t c memo united_states tax_court joseph francis cunningham petitioner v commissioner of internal revenue respondent docket no filed date kathleen a chapman for petitioner aretha jones for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code for the years in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure dollar_figure and dollar_figure respectively the issue for decision is whether the limitations imposed by sec_280a are applicable to business_expense deductions claimed by petitioner's wholly owned s_corporation in connection with the operation of a commercial art gallery located in the building where petitioner resided the resolution of this issue turns upon whether the portions of the building in which the art gallery was situated are part of or appurtenant to the dwelling_unit in which petitioner resided findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference at the time the petition was filed petitioner resided in alexandria virginia during the years in issue petitioner was employed on a full-time basis as an attorney on date petitioner purchased a building located pincite north royal street the building in the old town section of alexandria virginia the building is located on the northeast corner at the intersection of north royal and queen streets in a predominantly residential neighborhood composed mostly of townhouses it is attached to townhouses on north royal and queen streets although architecturally distinct in appearance from the other townhouses in the area petitioner purchased the building with the intent of establishing a commercial art gallery there although there is conflicting evidence on the point it appears that at the time of purchase petitioner who was engaged to be married and was living in a rented apartment also intended to use a portion of the building as a residence for himself and his future spouse the building was zoned residential however the previous owners obtained special use permits allowing them to operate various businesses including an antique furniture shop at that location petitioner was required to obtain a special use permit so that the art gallery could be located and operated in the building the building consists of three levels including a basement below street level ground floor street level and upper floor petitioner anticipated that the basement and ground floor would provide sufficient space to locate and operate the art gallery the upper level was large enough to use_as_a_residence and contained two full bathrooms although it had not been finished or equipped for residential use at the time that petitioner purchased the building petitioner began using the upper level as his residence in august of after adding new flooring a complete kitchen and walls and doors that defined separate living and bedroom areas because of its prior use as an antique shop the street level was already well suited for use as an art gallery when the building was acquired by petitioner and required no renovations it was composed of three areas including one large room in front the north royal street side a foyer with a staircase in the back with an exit to queen street and a half bathroom the large room in the front was used to display the art work the basement consisted of a landing for the staircase a laundry room a half bath and two separate rooms that at times were used as additional display areas there was also a kitchenette located in the basement that included a refrigerator sink and hot plate the building has two street level entrances one is on north royal street and leads to the large room used as the primary exhibition area the other entrance is on queen street and leads to the foyer behind the large room the u s postal service recognizes separate addresses for the building one on north royal street and one on queen street and delivers mail to mailboxes at each location customers of the art gallery were expected to use the north royal street entrance and when viewed from that street this was the entrance a potential customer would assume leads to the art gallery this entrance remained unlocked during gallery business hours the queen street entrance leads to the foyer where the staircase is located this door remained locked and from the street did not appear necessarily to be connected to the gallery each entrance provides access to all areas of the building including the areas used for the art gallery as well as for petitioner's residence there is no door at the bottom or top of the stairs leading to petitioner's residence preventing access to the residence from the rest of the building although petitioner placed a private sign on the stairway leading up to his residence there are no permanent dividing walls or partitions separating the residence from the art gallery the property upon which the building is located is subject_to a single deed similarly there is a single real_estate tax_assessment for the property and one sewage and water bill there were separate telephone lines for the art gallery and petitioner's residence electricity and natural_gas usage were also metered and billed separately petitioner incorporated fota gallery inc fota in fota's purpose was to own and operate the art gallery which it did during the years in issue without a lease or any other formalities it appears that petitioner allowed fota to use the street and basement levels of the building for the operation of the art gallery fota held its first art show in 2a real_estate settlement statement introduced into evidence as one of respondent's exhibits indicates that fota rather than petitioner was the purchaser of the building petitioner signed this settlement statement on behalf of fota as president of the corporation contrary to the settlement statement the stipulation of facts included the following paragraph the petitioner purchased a three level structure the structure was purchased by petitioner on date for the years and fota filed its federal_income_tax returns in accordance with an election made pursuant to sec_1362 commonly referred to as an s election for the years in issue petitioner's individual federal_income_tax returns reflected petitioner's distributive_share of the losses_incurred by fota in the amounts of dollar_figure dollar_figure and dollar_figure respectively although the record is incomplete as to the circumstances surrounding the filing of fota's federal_income_tax returns for the years in issue and respondent's examination of those returns it appears that respondent made adjustments to the amount of losses reported by fota for the years and in a portion of fota's examination_report included with the notice_of_deficiency issued to petitioner respondent provided the following explanation for certain of the adjustments the deductions for business use of your dwelling_unit are limited to the gross_income from the business activity after subtracting the business part of your real_estate_taxes mortgage interest and expenditures required for the activity but not allocable to the use of the unit itself emphasis added the court was invited to ignore the exhibit when this inconsistency was called to the attention of the parties in a posttrial conference because the technical ownership of the building has no impact on the outcome of the issue under consideration we honor the stipulation and proceed as though petitioner was in fact the owner of the building 3certain allocations and other adjustments were made by respondent in connection with her examinations of fota and petitioner petitioner only contests the adjustments that depend upon the resolution of the issue disputed in this proceeding consistent with her examinations of fota respondent reduced the losses claimed by petitioner from fota by dollar_figure and dollar_figure for the years and respectively and increased the losses claimed by dollar_figure for the year opinion sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable yearin carrying_on_a_trade_or_business sec_280a provides that in the case of a taxpayer who is an individual or an s_corporation no deduction otherwise allowable under chapter normal taxes and surtaxes shall be allowed with respect to the use of a dwelling_unit which is used by the taxpayer during the taxable_year as a residence the term dwelling_unit includes a house apartment condominium or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a sec_280a provides an exception to sec_280a stating that subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a sec_280a provides a limitation on 4in her brief respondent raised an argument that petitioner failed to satisfy the exclusive use test with respect to the basement level of the building the argument is inconsistent with allocations expressly and implicitly made in respondent's the deductions that may be allowed under sec_280a specifically sec_280a provides that the deductions allowed shall not exceed the excess of the gross_income derived from the trade_or_business use for the taxable_year over the sum of certain deductions allocable to such income the parties agree that at least the top floor of the building which petitioner used as a residence constitutes a dwelling_unit as defined in sec_280a and that petitioner used such dwelling_unit as his residence during the relevant periods petitioner argues however that sec_280a and particularly the limitations on deductions imposed by sec_280 are not applicable because only the upper level of the building constitutes a dwelling_unit according to petitioner the basement and street levels which were used for art gallery business purposes should not be considered part of the dwelling_unit or appurtenant to it respondent argues the entire building constitutes the dwelling_unit in support of her argument respondent relies heavily upon the fact that physically there is unrestricted access to all parts of the building from any location within the building examination of fota and reflected in certain adjustments made to fota's income for the years in issue because the argument was first made in her brief it will not be considered see 64_tc_989 5petitioner agrees that if the provisions of sec_280a are applicable respondent's adjustments to the losses reported by fota for the years in issue are correct we agree with respondent that all floors of the building constitute petitioner's dwelling_unit clearly the upper level of the building which petitioner utilized as his residence is a dwelling_unit the building contains no permanent partitions or walls that physically or functionally separate the area used by the art gallery from the areas used as petitioner's residence various photographs introduced into evidence depicting different interior areas of the building reveal nothing that suggests that the three levels of the building were anything other than one integrated unit customers who entered the art gallery had free access to the foyer where the stairway to the basement was located allowing customers to have access to the foyer area also gave them access to the building's upper level or petitioner's residence petitioner had to pass through the foyer in order to gain access to his residence he had to use the same stairway that customers used when he descended to the laundry room in the basement we see no meaningful distinction between the facts of this case and those involved in burkhart v commissioner tcmemo_1989_417 in that case the taxpayer used the basement portion of his residence exclusively for business purposes in deciding that the entire structure constituted the dwelling_unit the court stated the basement became both a physical and functional part of the building the costs of maintaining the basement in terms of taxes interest utilities and insurance were integrated with the costs of maintaining the rest of the building the basement became part and parcel--a portion in the language of sec_280a and --of petitioners' dwelling_unit burkhart v commissioner supra in the instant case the basement and street levels were certainly physical parts of the building and even if we only take into account the necessary usage of the stairway those levels were functional parts as well accordingly consistent with our reasoning in the burkhart case we find that the entire building constitutes petitioner's dwelling_unit as that term is used in sec_280a because we find that the entire building constitutes the petitioner's dwelling_unit we need not address the question of whether the basement and street levels were appurtenant to the upper level because the areas used as an art gallery were part of petitioner's dwelling_unit the deductions attributable to the business use of the building are subject_to the limitations set forth in sec_280a accordingly respondent's determination in this regard is sustained to reflect the foregoing decision will be entered under rule
